DETAILED ACTION
Claims 1-2, 6-8, and 11-19 are pending.  Of these, claims 11-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-2, 6-8, and 16-19 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
	 Status of the Application
There is a new Examiner assigned to this application.
Status of the Rejections
	The 103 rejections are withdrawn in view of the amendment and replaced with new rejections over new references.
	The 112(b) rejections are revised in view of the amendment.
	The double patenting rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 1 and 17 recite a “solid formulation comprising silicon fine particles” in the preamble, and later recite “wherein the solid formulation is included in a medicine.”  This claim language is inconsistent, because a claim that is drawn to a solid formulation comprising the silicon fine particles cannot simultaneously be drawn instead to a medicine comprising the solid formulation.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.   For the purpose of examination in view of the prior art, the claims have been given their broadest reasonable interpretation, which is that they are drawn to a formulation comprising silicon fine particles that is intended for use as a medicine. 
Claims 6 and 19 recite “the water-containing medium,” but these limitations lack antecedent basis because base claims 1 and 17 do not recite that any water is present in the composition.  Rather, they only recite that the silicon fine particles have surfaces 
Response to Applicant’s Arguments
Applicant claims that the amendment has overcome the indefiniteness issues, but they are not in fact overcome for the reasons stated above.  The base claims still do not clearly recite the actual presence of the water-containing medium in the formulation, to which claims 6 and 19 are referring.  Indeed, the base claims recite a “solid formulation” in the preamble, and it is not clear how a solid formulation could comprise a water-containing medium.  
Additionally, base claims 1 and 17 as amended are inconsistent in that they are simultaneously attempting to claim both a solid formulation as well as a medicine comprising the solid formulation as discussed above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8, and 16-19 are rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS).
As to claims 1-2, 6, 8, and 16-19, Matsuda discloses a solid formulation comprising fine silicon nanoparticles having an average size of 23.4 nm (which is within the range of claim 2), wherein the nanoparticles have surfaces that are contacted with a nd paragraph), which will result in a solid formulation blend of the particles.  Matsuda further discloses treating the silicon nanoparticles with hydrofluoric acid to remove oxide films, thereby resulting in removal of the oxide film on their surfaces which will result in the surfaces able to get direct contact with the water while retaining hydrophilicity as recited by claims 1 and 17 (page 1).  Matsuda further teaches that the composition comprising the solid formulation in contact with the aqueous medium is useful as drinking water, because the hydrogen generated by the composition promotes health by efficiently removing active oxygen in vivo, which is harmful to the human body (page 1, 1st paragraph).  Therefore, the Matsuda composition comprising the solid silicon nanoparticle formulation is considered a medicine for an animal as recited by claims 1 and 17.   
As to claims 1-2, 6, 8, and 16-19, Matsuda does not further expressly disclose that the removal of the oxide film is incomplete as recited by claims 1 and 17.  
As to claims 1-2, 6, 8, and 16-19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the solid formulation of Matsuda by varying the intensity of the oxide removal process (e.g., the concentration of the hydrofluoroic acid and length of time to which the particles are subjected to the acid treatment) in order to optimize the amount of oxide film that is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected result.
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) as applied to claims 1-2, 6, 8, and 16-19 above, and further in view of Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571; of record in IDS).
All paragraph references to Kobayashi are with respect to the English language equivalent.
The teachings of Matsuda are relied upon as discussed above, but Matsuda does not further expressly disclose that the medium comprises one of the compounds recited by claim 7, such as potassium hydroxide.
Kobayashi discloses a hydrogen production apparatus that generates hydrogen by causing silicon particles to come in contact with water (Abstract), and teaches adjusting the pH value of the aqueous solution by addition of sodium bicarbonate (“sodium hydrogencarbonate”) or potassium hydroxide (paragraphs 118-
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the hydrogen supply material of Matsuda as modified supra by incorporating sodium hydrogencarbonate or potassium hydroxide in order to adjust the pH to greater than 10, since Kobayashi teaches that doing so will promote faster generation of the hydrogen.
Claims 1-2, 6-8, and 16-19 are rejected under 35 U.S.C. 103 as unpatentable over Kobayashi (U.S. Pat. 11,103,527) in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571; of record in IDS).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
The teachings of the secondary references are relied upon as discussed above.
As to claims 1-2, 6-8, and 16-19, Kobayashi discloses a solid formulation drug (“medicine” for an “animal” of the base claims) comprising a blend of silicon fine particles for hydrogen production which have a diameter of 1-100 nm (claim 2), the drug further comprising a pH adjusting agent (see claims 1, 5, and 8 of Kobayashi).  Kobayashi further teaches bringing the particles into contact with water having a pH of 6 or more (paragraph bridging columns 3-4)(claims 6 and 19) which is a liquid form of claim 8 comprising ex vivo water (claims 16 and 18).
As to claims 1-2, 6-8, and 16-19, Kobayashi does not further expressly disclose that the formulation has an incomplete oxide film and retains hydrophilicity as recited by claims 1 and 17, nor that the the pH adjuster is among those recited by claim 7 such as sodiumhydrogen carbonate.
As to claims 1-2, 6-8, and 16-19,  it would have been prima facie obvious to modify the solid formulation of Matsuda by varying the intensity of the oxide film removal process (e.g., the concentration of the hydrofluoroic acid and length of time to which the particles are subjected to the acid treatment) in order to optimize the amount of oxide film that is removed so as to maximize the enhancement of hydrogen generation that results from the acid treatment.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is 
Claims 1-2, 6-8, and 16-19 are rejected under 35 U.S.C. 103 as unpatentable over Kobayashi (U.S. Pat. Pub. 2021/0300756) in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As to claims 1-2, 6-8, and 16-19, Kobayashi recites a solid formulation blend comprising silicon fine particle for hydrogen production that has been treated via acid such that the surface is hydrophilic and will possess an incomplete oxide film as recited by the base claims, the particles having a diameter of 100nm or less (claim 2)(see claims 14-20 of Kobayashi).  Kobayashi teaches contacting the particles with water (a water containing medium that is a liquid of claim 8 and is ex-vivo as recited by claim 16 and claim 18) to generate the hydrogen (paragraph 70).  The water may comprise sodium hydroxide (a pH adjusting agent of claims 7 and 19)(paragraph 146).  
As to claims 1-2, 6-8, and 16-19, Kobayashi does not further expressly disclose that the particles have an incomplete oxide film and retains hydrophilicity on their surfaces as recited by the base claims, and is included in a medicine for an animal as recited by the base claims, or possesses a pH of 5 or more (claims 6 and 19).
 As to claims 1-2, 6-8, and 16-19, it would have been prima facie obvious to incorporate the foregoing features, since Matsuda teaches that incorporating silicon particles into water results in a composition that is useful as a health promoting agent in humans (i.e., a medicine), and Kobayashi ‘572 teaches that adjusting the pH of a composition comprising silicon particles to greater than 10 will promote faster generation of the hydrogen, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon nanoparticle surface via an acid treatment in order to enhance hydrogen production, and because optimizing the degree of removal of the surface oxide film is prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, and 16-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. 10,617,782 and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) where indicated.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a solid preparation comprising silicon particles for hydrogen productionand which have a diameter of 1-100 nm, the composition further comprising a pH of 7 or more and sodium hydrogencarbonate as a pH adjusting agent.
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains some hydrophilicity or is in the form of a medicine or is in liquid form such as including ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
Claims 1-2, 6-8, and 16-19 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of U.S. Pat. 11,103,527 and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and/or Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571) where indicated.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a drug comprising a silicon fine particle for hydrogen production which has a diameter of 1-100 nm.  
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or is in the form of a medicine or comprises a pH adjusting agent such as sodium hydrogencarbonate or is in liquid form such as including ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 14/916,650 and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and/or Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571) where indicated.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.

Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or is in the form of a medicine or comprises a pH adjusting agent such as sodium hydrogencarbonate or is in liquid form such as including ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced by the addition of silicon nanoparticles to ex vivo water, and Kobayashi teaches that adding sodium hydrogencarbonate or potassium hydroxide to a composition comprising silicon particles in order to adjust the pH to greater than 10 will promote faster generation of the hydrogen, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon nanoparticle surface via an acid treatment in order to enhance hydrogen production, and optimizing the degree of removal of the surface oxide film is prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/327,794 and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) where indicated.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite silicon fine particles as a hydrogen supply material in contact with a medium having a pH of more than 7.4 which is in the form of a gel, and further comprising a pH adjusting agent such as sodium hydrogencarbonate.    
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or is in the form of a medicine   or comprises a medium that is ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced by the addition of silicon nanoparticles to ex vivo water, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon nanoparticle surface via an acid treatment in order to enhance hydrogen production and because optimizing the degree of removal of the surface oxide film is prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Appl. No. 16/667,477, and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) where indicated.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a preparation comprising an aggregate of silicon fine particles for hydrogen production when contacting GI tract fluid, and which have a diameter of 0.1 micron or more.  
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or is in the form of a medicine or comprises a pH adjusting agent such as sodium hydrogencarbonate or comprises a medium in liquid form such as including ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced by the addition of silicon nanoparticles to ex vivo water, and Kobayashi teaches that adding sodium hydrogencarbonate or potassium hydroxide to a composition comprising silicon particles in order to adjust the pH to greater than 10 will promote faster generation of the hydrogen, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon nanoparticle surface via an acid treatment in order to enhance hydrogen production and because optimizing the degree of removal of the surface oxide film is prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Appl. No. 17/679,973, and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and/or Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a preparation comprising an aggregate of silicon fine particles for hydrogen production when contacting GI tract fluid, and which have a diameter of 0.1 micron or more, and wherein the preparation is orally digestible and therefore can be considered a medicine for an animal.  
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or comprises a pH adjusting agent such as sodium hydrogencarbonate or comprises a medium in liquid form such as including ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced by the addition of silicon nanoparticles to ex vivo water, and Kobayashi teaches that adding sodium hydrogencarbonate or potassium hydroxide to a composition comprising silicon particles in order to adjust the pH to greater than 10 will promote faster generation of the hydrogen, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon nanoparticle surface via an acid treatment in order to enhance hydrogen production, and because optimizing the degree of removal of the surface In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Appl. No. 17/314,089, and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) and/or Kobayashi et al. (WO2015/033815; of record in IDS)(published 3.12.2015) as evidenced by its English language equivalent, U.S. Pat. Pub. 2016/0200571) where indicated below.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite a silicon fine particle for hydrogen production that has been treated via acid such that the surface is hydrophilic and will possess an incomplete oxide film, the particles having a diameter of 100nm or less, along with an aqueous solution with a pH of 10 or more that contacts the particles.
Although the reference claims do not recite that the formulation has an incomplete oxide film and retains hydrophilicity or comprises a pH adjusting agent such as sodium hydrogencarbonate , it would have been prima facie obvious to incorporate these features, since Kobayashi teaches that adding sodium hydrogencarbonate or potassium hydroxide to a composition comprising silicon particles in order to adjust the pH to greater than 10 will promote faster generation of the hydrogen, and Matsuda expressly teaches that it is advantageous to remove the oxide film from the silicon In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and is prima facie obvious in the absence of an unexpected criticality.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645